Name: Council Regulation (EEC) No 3647/89 of 27 November 1989 fixing the guide prices for the fishery products listed in Annex II to Regulation (EEC) No 3796/81 for the 1990 fishing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 357/4 Official Journal of the European Communities 7. 12. 89 COUNCIL REGULATION (EEC) No 3647/89 of 27 November 1989 fixing the guide prices for the fishery products listed in Annex II to Regulation (EEC) No 3796/81 for the 1990 fishing year criteria laid down in Article 10 of that Regulation, these prices should be increased, maintained and increased according to the species for the 1990 fishing year, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products (l ), as last amended by Regulation (EEC) No 1495/89 (2), and in particular Article 15 (5) thereof, Having regard to the proposal from the Commission, Whereas Article 15 (1 ) of Regulation (EEC) No 3796/81 provides that a guide price shall be fixed annually for each of the products or groups of products listed in Annex II to that Regulation ; Whereas, according to the data available at present concerning prices for the products in question and the HAS ADOPTED THIS REGULATION : Article 1 The guide prices for the fishing year 1 January to 31 December 1990 for the products listed in Annex II to Regulation (EEC) No 3796/81 and the categories to which they relate are fixed in the Annex hereto. Article 2 This Regulation shall enter into force on 1 January 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 November 1989 . For the Council The President J. MELLICK (') OJ No L 379, 31 . 12. 1981 , p . 1 . 0 OJ No L 148 , 1 . 6. 1989, p. 1 . 7. 12. 89 Official Journal of the European Communities No L 357/5 ANNEX (ECU/tonne) Group of products Commercial specifications Guide price 1 . Sardines of the species Sardina pilchardus Frozen, in lots or in original packages containing the same products 389 2. Sea-bream (Dentex dentex and Pagellus spp.) Frozen, in lots or in original packages containing the same products 1 312 3. Squid of the species Loligo patagonica Frozen, not cleaned, in original packages containing the same products 1 134 4. Squid (Ommastrephes sagittatus) Frozen, not cleaned, in original packages containing the same products 897 5. Illex argentinus Frozen, not cleaned, in original packages containing the same products 899 6. Cuttlefish of the species Sepia offici ­ nalis, Rossia macrosoma and Sepiola rondeletti Frozen, in original packages containing the same products 1 610 7. Octopus (Octopus spp.) Frozen, in original packages containing the same products 1 260